332 F.2d 788
Arthur J. PALMER, Appellant,v.UNITED STATES of America, Appellee.
No. 19149.
United States Court of Appeals Ninth Circuit.
June 8, 1964, Rehearing Denied Aug. 25, 1964.

Arthur J. Palmer, Leavenworth, Kansas, appellant pro se.
Sidney I. Lezak, U. S. Atty., Donal D. Sullivan, Asst. U. S. Atty., Portland, Or., for appellee.
Before CHAMBERS, HAMLEY and HAMLIN, Circuit Judges.
PER CURIAM:


1
The order denying appellant's motion under 28 U.S.C. 2255 is affirmed.


2
We are satisfied that the court's finding that Palmer's plea was entered understandingly and voluntarily is correct.


3
We find no merit in Palmer's contention that 26 U.S.C. 4724 violates the Fifth Amendment.